Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “coupling member” of Claims 1, 11, 23, and 24. At most Applicant has disclosure for “fastener” or “fastener material” in Paragraphs [0081]-[0082].
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 Line 3 recites “member_configured”, this appears to be a typo and “_” should be removed.               Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 23, and 24 recite “coupling member” but there is a lack of disclosure for such limitation in the original specifications/claims. At most, Applicant has disclosure for “fastener” or “fastener material”, such coupling member is more broad than the original disclosure and therefore is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is dependent from Claim 11 and recites “a top flap connected to a top edge of the first portion, and a bottom flap connected to a bottom edge of the first portion, and wherein positioning the belt attachment member on a rear side of the belt comprises moving the first portion to a desired location on the outer side of the belt and joining the top flap and the bottom flap to the inner side of the belt via hook and loop fasteners.”, however Claim 11 has already disclosed “a top flap connected to a top edge of the first portion, and a bottom flap connected to a bottom edge of the first portion, and wherein positioning the belt attachment member on a rear side of the belt comprises moving the first portion to a desired location on the outer side of the belt and joining the top flap and the bottom flap to the inner side of the belt via the first and second coupling members”. Therefore it is unclear if Applicant is referring to the same flaps or different. In order to proceed, the Office will interpret the flaps to be the same and “hook and loop fasteners” to be the same as the first and second coupling members. But it is suggested that Applicant cancel the claim or make it dependent from Claim 9 and using consistent claim language of the coupling members or fasteners.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7 and 10-12 of U.S. Patent No. 10,857,409. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 6, 7, 11-14 of the instant application is more broad and would be anticipated by Claims 8 and 9-11 of U.S. Patent No. 10,857,409.
Claims 1,6, 7, and 11-14 of the instant application differ from Claims 8, and 9-11 of Patent No. 10,857,409 in that they recite “coupling members” rather than “hook fastener” and “loop fastener” and therefore since coupling members is more broad, such claims would be anticipated by Patent No. 10,857,409.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 20020068667) in view of Lopez et al (US 8784285).
Regarding Claim 20, Strachan teaches a physical training system configured to be worn on a human body, the physical training system comprising:                   a torso portion including a belt 12 defining a width and having an inner side and an outer side, the belt including an adjustment portion 14 (Refer to Figs. 1&5);                   a belt attachment member 69 moveably positioned on the belt and at least partially encircling the belt, the belt attachment member comprising a first portion and a second portion, the first portion extending completely across the width of the belt on the outer side of the belt and the second portion extending at least partially across the width of the belt on the inner side of the belt 12 (Refer to annotated Fig. 4 below); 
    PNG
    media_image1.png
    640
    230
    media_image1.png
    Greyscale
                 a first band attachment loop 74,78 coupled to the first portion of the belt attachment member (Refer to annotated Fig. 4 above & Fig. 5 Paragraph [0036]);                  an elastomeric band 72,75 86,88 coupled to the first band attachment loop 74,78 (Refer to Fig. 5 Paragraph [0036]); and                 a handle 82,84 with the elastomeric band 72,75,86,88 extending between the handle and the belt attachment member 69.                Lopez et al teaches an exercise device comprising a belt 22, elastomeric bands 110 attached to said belt, and gloves 120 attached to opposite ends of said elastomeric bands 110 (Refer to Figs. 1-3). Lopez et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the handles 82,84 of Strachan to be in view of Lopez et al such that they are gloves for the purpose of allowing a user to use the device and have freedom to grip or grasp things such as a water bottle or weights. 
Regarding Claim 21, Strachan in view of Lopez et al continues to teach further comprising a second band attachment loop 122 coupled to a wrist portion of the glove 120, wherein a first side of the elastomeric band 72,75,86,88 is coupled to the first band attachment loop 74,78 and a second side of the elastomeric band is coupled to the second band attachment loop 122 (Refer to Fig. 5 of Strachan and Fig. 1 of Lopez et al, the Office takes the position that such medication would further modify the second end of the elastomeric band of Strachan to comprise the attachment of Lopez et al in order to attach to the loop 122).
Regarding Claim 22, Strachan in view of Lopez et al continues to teach wherein the belt 12 is configured to encircle a waist of the human body (Refer to Fig. 1 of Strachan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784